DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 1, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26, 28-29, 31, 34-36 and 38-39 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (JP03-090317; machine translation attached and relied upon) in view of Poque (EP0213452; machine translation relied upon).
Regarding claim 21, Tanaka teaches blocks 8A defined and formed by a plurality of circumferential main grooves provided in a tread surface (machine translation at page 1; figure 8), and a main sipe 7B having a body portion formed by a first sipe forming member 2 and a branch sipe 7A formed by a second sipe forming member 3 (machine translation at page 1; figures 1, 4 and 8), wherein the depth of the first sipe forming member is greater than the depth of the second sipe forming member (figure 1), resulting in a depth of the body portion greater than a depth of the branch sipe. Tanaka does not specifically disclose that the main sipe is chamfered. However, it is extremely well-known in the tire art to chamfer a sipe, as is shown, e.g., by Poque (see machine translation at page 3 and figures 1-3). It would have been obvious to one of ordinary skill in the art to use chamfering as taught by Poque on the main sipe of Tanaka in order to reduce the hissing noise generated by the sipe (see Poque machine translation at page 3). Such a configuration would have the branch sipe branching from the chamfered portion as claimed.
Regarding claims 22 and 28, Tanaka teaches that the height of the branch portion substantially corresponds to, for example, 50 to 100% of the height of the tire block (machine translation at page 1), and Poque teaches that the chamfer height X is from 0.1 to 0.9 times the size of the profile depth (machine translation at page 3), thus leading to Dc and Db values which overlap the claimed ranges. Accordingly, it would have been obvious to one of ordinary skill in the art to use values of Dc and Db resulting in the claimed limitations being met because Tanaka and Poque teach such values. “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists.” MPEP at 2144.05 citing In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Regarding claim 23, Tanaka teaches that the main sipe communicates with at least one of the circumferential main grooves (figure 8).
Regarding claim 24, Tanaka teaches that the first members 2 and the second members 3 can have different thickness (machine translation at page 1), thus teaching or suggesting that the branch sipe can be wider than the body portion of the main sipe.
Regarding claim 26, Poque teaches a width of the main portion of the sipe of 0.05 to 0.15 times the profile depth, and a width of the chamfered portion to be approximately 0.1 to 0.5 times the size of the profile depth (machine translation at page 3; figure 2). Thus for configurations where the width of the main portion of the sipe is equal to the width of the branch portion of the sipe, the ratio of the width of the chamfered portion to the width of the branch portion is approximately 0.66-10, overlapping the claimed range.
Regarding claim 29, Tanaka teaches that the heights of the main and branch portions substantially correspond to, for example, 50 to 100% of the height of the tire block (machine translation at page 1), leading to Dm and Db values which overlap the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use values of Dm and Db resulting in the claimed limitations being met because Tanaka teaches such values.
Regarding claim 31, Tanaka teaches that the inclination angle of the branch sipe is 0 degrees with respect to the circumferential direction (figure 8).
Regarding claim 34, Tanaka teaches that the main and branch sipes are provided in the center region of the tire (figure 8).
Regarding claims 35-36, it is noted that the claims do not require any particular configuration of the claimed “lug groove” to be different than the claimed “main sipe”, and therefore the configuration of Tanaka set out above is taken to have a lug groove with equal width to the main sipe, and the width direction dimension between the two is therefore arbitrary, and can be taken to meet the claimed 20-40% of the width of the land portion.
Regarding claim 38, Tanaka teaches that the branch sipes are provided in the both of the shoulder regions of the tire (figure 8).
Regarding claim 39, for the configuration set out above, there are end portions of the branch sipe on both the leading and trailing sides of the chamfered portion.
Claims 21, 23-24, 26, 29, 31, 34-37 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Koishikawa (US Pub. No. 2015/0151584) in view of Tanaka (JP03-090317; machine translation attached and relied upon).
Regarding claim 21, Koishikawa teaches a pneumatic tire comprising at least one land portion formed by a plurality of circumferential main grooves 13, 15 and 17 (paragraph [0041]; figure 3), and a main sipe 36 provided in the land portion, the main sipe comprising a body portion and a chamfered portion 36a formed on both sides of the body portion (paragraph [0059]; figures 3-6). Koishikawa does not specifically disclose a branch sipe. Tanaka teaches a pneumatic tire with a main sipe 7B having a body portion formed by a first sipe forming member 2 and a branch sipe 7A formed by a second sipe forming member 3 (machine translation at page 1; figures 1, 4 and 8), wherein the depth of the first sipe forming member is greater than the depth of the second sipe forming member (figure 1), resulting in a depth of the body portion greater than a depth of the branch sipe. It would have been obvious to one of ordinary skill in the art to use a branch sipe as taught by Tanaka in the tire of Koishikawa in order to improve braking of the tire in ice and snow (see Tanaka machine translation at paragraph [0001]). Such a configuration would have the branch sipe branching from the chamfered portion as claimed.
Regarding claim 23, Koishikawa teaches that the main sipe communicates with at least one of the circumferential grooves (figures 3-5).
Regarding claim 24, Tanaka teaches that the first members 2 and the second members 3 can have different thickness (machine translation at page 1), thus teaching or suggesting that the branch sipe can be wider than the body portion of the main sipe.
Regarding claim 26, Koishikawa teaches that the chamfer creates a sipe width from 1.0 to 5.0 mm (paragraph [0060]; figures 4 and 6), thus teaching a width Wc of from about 0.5 to about 2.5 mm. For branch sipes having a conventional width Wb of 2 mm or less, this results in a range overlapping the claimed Wb x 1.3 ≤ Wc ≤ Wb x 3.0.
Regarding claim 29, Tanaka teaches that the heights of the main and branch portions substantially correspond to, for example, 50 to 100% of the height of the tire block (machine translation at page 1), leading to Dm and Db values which overlap the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use values of Dm and Db resulting in the claimed limitations being met because Tanaka teaches such values.
Regarding claim 31, Tanaka teaches that the inclination angle of the branch sipe is 0 degrees with respect to the circumferential direction (figure 8).
Regarding claim 34, Koishikawa teaches that the main sipe is provided in the center region (figure 3), and the branch sipe for the configuration set out above would also be in the center region.
Regarding claim 35, Koishikawa teaches that a lug groove 35 is provided between the circumferential main groove and the main sipe (paragraph [0053]; figure 3), and the width of the lug groove equals the width of the sipe 36w (paragraph [0059]; figure 4).
Regarding claim 36, Koishikawa teaches a specific embodiment where the width of the lug groove is between 20 and 40% of the width of the land portion (figure 4).
Regarding claim 37, Koishikawa teaches a specific embodiment where the depth of the body portion of the main sipe is about half of the depth of the lug groove (figures 5-6).
Regarding claim 39, for the configuration set out above, there are end portions of the branch sipe on both the leading and trailing sides of the chamfered portion.
Claims 25, 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Poque, or Koishikawa in view of Tanaka as applied to claims 21 and 24 above, and further in view of Tamura (JP2006-341688; machine translation relied upon).
Regarding claim 25, Tanaka is not limiting with regards to the relative widths of the branch sipe and the body portion of the main sipe, but does not specifically disclose that the widths Wb and Wm satisfy Wm x 1.5 ≤ Wb ≤ Wm x 4.0. In a similar sipe having main and branching portions, Tamura teaches that the rigidity of the block can be adjusted by altering the width of the branch sipe (machine translation at page 3; figures 8A-8C). Accordingly, it would have been obvious to one of ordinary skill in the art to optimize the relative width of the main portion and branch portion of the sipe of the tire of Tanaka (combined) or Koishikawa (combined) in order to achieve appropriate rigidity of the blocks (see Tamura machine translation at page 3).
Regarding claim 27, Tanaka is not limiting with regards to the width of the branch sipe, but does not specifically disclose the branch sipe width is from 0.5 to 3.0 mm. Tamura teaches using a branch sipe width t of from 0.3 to 2.0 mm (machine translation at page 3), overlapping the claimed range. Accordingly, it would have been obvious to one of ordinary skill in the art to use a branch sipe width as taught by Tamura in the tire of Tanaka (combined) or Koishikawa (combined) as a known branch sipe width with the predictable result of having a functional sipe.
Regarding claim 30, Tanaka does not specifically disclose branch sipes having a depth of from 0.8 to 2.5 mm. Tamura teaches a specific embodiment where the branch sipe is small (figure 8a). It would have been obvious to one of ordinary skill in the art to use a branch sipe with a small depth as taught by Tamura in the tire of Tanaka (combined) or Koishikawa (combined) as a known branch sipe configuration with the predictable result of having a functional branch sipe. Such a sipe with a small depth is suggestive of a sipe having a depth within the claimed 0.8 to 2.5 mm range.
Claims 21 and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Ishizaka (US Pub. No. 2009/0114325) in view of Tanaka (JP03-090317; machine translation attached and relied upon) and Poque (EP0213452; machine translation relied upon).
Regarding claim 21, Ishizaka teaches a pneumatic tire comprising at least one land portion defined by circumferential main grooves 41 (paragraph [0019]; figures 1-2) and a main sipe 53 provided in the land portion, the main sipe comprising a body portion (paragraph [0027]; figures 1-2). Ishizaka does not specifically disclose using a branch sipe. Tanaka teaches a pneumatic tire with a main sipe 7B having a body portion formed by a first sipe forming member 2 and a branch sipe 7A formed by a second sipe forming member 3 (machine translation at page 1; figures 1, 4 and 8), wherein the depth of the first sipe forming member is greater than the depth of the second sipe forming member (figure 1), resulting in a depth of the body portion greater than a depth of the branch sipe. It would have been obvious to one of ordinary skill in the art to use a branch sipe as taught by Tanaka in the tire of Ishizaka in order to improve braking of the tire in ice and snow (see Tanaka machine translation at paragraph [0001]). Ishizaka does not specifically disclose that the main sipe is chamfered. However, it is extremely well-known in the tire art to chamfer a sipe, as is shown, e.g., by Poque (see machine translation at page 3 and figures 1-3). It would have been obvious to one of ordinary skill in the art to use chamfering as taught by Poque on the main sipe of Ishizaka in order to reduce the hissing noise generated by the sipe (see Poque machine translation at page 3). Such a configuration would have the branch sipe branching from the chamfered portion as claimed.
Regarding claims 32-33, Ishizaka teaches two-sided main sipes 53, as well as teaching multiple sipes 52 in between the main sipes 53, one of such sipes 52 being taken to be the claimed one-sided main sipe, and another taken to be the claimed subsidiary sipe (figure 2). In particular, it is noted that the claimed “one-sided main sipe” and the claimed “two-sided main sipe” are not required by the claims to meet the limitations of the “main sipe” claimed in claim 21.
Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka in view of Poque, or Koishikawa in view of Tanaka as applied to claim 21 above, and further in view of Furusawa (JP2016-107727; English equivalent US Pub. No. 2018/0333990 relied upon).
Regarding claim 40, Tanaka (combined) and Koishikawa (combined) do not specifically disclose using a dimple in the center region. Furusawa teaches providing recessed portions 8 (taken to be the claimed dimple) in the center region of the tread (paragraphs [0068]-[0076]; figures 2-5). It would have been obvious to one of ordinary skill to use recessed portions as taught by Furusawa in the tire of Tanaka (combined) or Koishikawa (combined) in order to improve the braking performance of the tire on ice (see Furusawa at paragraph [0068]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP N SCHWARTZ whose telephone number is (571)270-1612. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/P.N.S/               Examiner, Art Unit 1749                                                                                                                                                                                         	June 2, 2022

/KATELYN W SMITH/               Supervisory Patent Examiner, Art Unit 1749